11-2452-ag
         Yang v. Holder
                                                                                       BIA
                                                                               A099 936 305
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       XIUHUI YANG,
14                Petitioner,
15
16                        v.                                    11-2452-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.*
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; James E. Grimes, Senior
27                                     Litigation Counsel; Sarah Maloney,

                     *
                   The Clerk of the Court is respectfully directed to
             amend the caption to read as shown above.
 1                             Trial Attorney, Office of
 2                             Immigration Litigation, United
 3                             States Department of Justice,
 4                             Washington, D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 8   review is DENIED.

 9       Xiuhui Yang, a native and citizen of the People’s

10   Republic of China, seeks review of a June 8, 2011 decision

11   of the BIA denying her motion to reopen.      In re Xiuhui Yang,

12   No. A099 936 305 (B.I.A. June 8, 2011).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.

15       We review the BIA’s denial of Yang’s motion to reopen

16   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

17   (2d Cir. 2006).     Where, as here, the BIA considers relevant

18   evidence of country conditions in evaluating the motion to

19   reopen, we review the BIA’s factual findings under the

20   substantial evidence standard.      See Jian Hui Shao v.

21   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

22       An alien may file only one motion to reopen and must do

23   so within 90 days of the agency’s final administrative

24   decision.   8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

                                     2
 1   § 1003.2(c)(2).   Although Yang’s motion was indisputably

 2   untimely because it was filed more than two years after the

 3   agency’s final order of removal, see 8 U.S.C.

 4   § 1229a(c)(7)(C)(i), there is no time limitation for filing

 5   a motion to reopen to apply or reapply for asylum if it is

 6   “based on changed country conditions arising in the country

 7   of nationality or the country to which removal has been

 8   ordered, if such evidence is material and was not available

 9   and would not have been discovered or presented at the

10   previous proceeding,”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

11   also 8 C.F.R. § 1003.2(c)(3)(ii).      A change in personal

12   circumstances in the United States does not constitute a

13   change in country conditions.       See Li Yong Zheng v. U.S.

14   Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005).

15       Here, the BIA did not abuse its discretion in finding

16   that Yang failed to establish such circumstances based on

17   her newly-commenced practice of Christianity in the United

18   States.   Moreover, and contrary to Yang’s argument, the BIA

19   did not find that her motion to reopen was based solely on

20   her changed personal circumstances because it also

21   considered whether she had demonstrated a material change in

22   conditions in China since the time of her 2008 merits


                                     3
 1   hearing and reasonably concluded that she had not. See

 2   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

 3   Indeed, the BIA—referencing, among other documents, various

 4   State Department reports—reasonably found that Yang’s

 5   evidence did not show an intensification in the persecution

 6   of Christians in China since Yang’s 2008 proceedings, but

 7   rather reflected a continuation of the policy of the Chinese

 8   government of suppression of unsanctioned religious

 9   activity.     See In re S-Y-G-, 24 I. & N. Dec. 247, 253

10   (B.I.A. 2007).    Although a 2009 ChinaAid.org Report and

11   several newspaper articles indicated an increase in the

12   persecution of Christians in some areas of China, the BIA

13   did not abuse its discretion in giving more weight to the

14   State Department reports, as there was no evidence to

15   demonstrate the reliability of the other evidence.     See Xiao

16   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341-42 (2d

17   Cir. 2006).

18       Accordingly, because substantial evidence supports the

19   BIA’s conclusion that Yang failed to establish a material

20   change in conditions in China, the BIA did not abuse its

21   discretion in denying her motion to reopen as untimely.

22   See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2),

23   (c)(3)(ii).

                                     4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2) and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    5